 

2013 Executive Compensation

 

On January 28, 2013, the Compensation Committee of the Board of Directors of
Interactive Intelligence Group, Inc. (the “Company”) approved annual
compensation arrangements, for the year beginning January 1, 2013, for those
“Named Executive Officers” included in the Company’s definitive proxy statement
on Schedule 14A filed with the Securities and Exchange Commission on April 4,
2012, as follows:

 

 

 

Name

Title/Position

Donald E. Brown, M.D.

Chairman of the Board, President and Chief Executive Officer

(Principal Executive Officer)

 

 

Stephen R. Head

Chief Financial Officer, Senior Vice President of Finance and Administration,

Secretary and Treasurer (Principal Financial Officer)

 

 

Gary R. Blough

Executive Vice President of Worldwide Sales

 

 

Pamela J. Hynes

Vice President, Client Success and Education

 

 

Joseph A. Staples

Chief Marketing Officer, Senior Vice President of Marketing

 

            The information regarding the base salaries and performance bonuses
for the Company’s Named Executive Officers, appearing in the Company’s’ Current
Report on Form 8-K filed February 1, 2013, is incorporate herein by reference.

 

2013 Board of Director Compensation

 

            The Compensation Committee of the Board of Directors of the Company
did not modify the annual compensation arrangements from 2012, for the period
beginning January 1, 2013, for the Company’s non-employee Board of Director
members. All other information regarding committee attendance fees and stock
options for the Company’s non-employee Board of Director members, appearing in
Exhibit 10.26 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2006, is incorporated herein by reference. 

 



--------------------------------------------------------------------------------